Case 1:21-cv-06429-RLY-TAB Document 5 Filed 05/04/21 Page 1 of 3 PageID #: 55



                                                                                         FILED
                               UNITED STATES JUDICIAL PANEL
                                            on                                          05/04/2021
                                MULTIDISTRICT LITIGATION
                                                                                  U.S. DISTRICT COURT
                                                                               SOUTHERN DISTRICT OF INDIANA
                                                                                   Roger A.G. Sharpe, Clerk
 IN RE: COOK MEDICAL, INC., IVC FILTERS
 MARKETING, SALES PRACTICES AND
 PRODUCTS LIABILITY LITIGATION                                                            MDL No. 2570



                                   (SEE ATTACHED SCHEDULE)



                        CONDITIONAL TRANSFER ORDER (CTO −141)



 On October 15, 2014, the Panel transferred 13 civil action(s) to the United States District Court for
 the Southern District of Indiana for coordinated or consolidated pretrial proceedings pursuant to 28
 U.S.C. § 1407. See 53 F.Supp.3d 1379 (J.P.M.L. 2014). Since that time, 416 additional action(s)
 have been transferred to the Southern District of Indiana. With the consent of that court, all such
 actions have been assigned to the Honorable Richard L. Young.

 It appears that the action(s) on this conditional transfer order involve questions of fact that are
 common to the actions previously transferred to the Southern District of Indiana and assigned to
 Judge Young.

 Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
 Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
 Southern District of Indiana for the reasons stated in the order of October 15, 2014, and, with the
 consent of that court, assigned to the Honorable Richard L. Young.

 This order does not become effective until it is filed in the Office of the Clerk of the United States
 District Court for the Southern District of Indiana. The transmittal of this order to said Clerk shall be
 stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
 Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                        FOR THE PANEL:


            May 04, 2021
                                                        John W. Nichols
                                                        Clerk of the Panel
Case 1:21-cv-06429-RLY-TAB Document 5 Filed 05/04/21 Page 2 of 3 PageID #: 56




  IN RE: COOK MEDICAL, INC., IVC FILTERS
  MARKETING, SALES PRACTICES AND
  PRODUCTS LIABILITY LITIGATION                                             MDL No. 2570



                    SCHEDULE CTO−141 − TAG−ALONG ACTIONS



    DIST     DIV.      C.A.NO.      CASE CAPTION


  CALIFORNIA EASTERN

    CAE        1       21−00584     Lathrum v. Cook Group, Inc. et al     1:21-cv-6429-RLY-TAB

  CONNECTICUT

     CT        3       21−00478     Lamprey v. Cook Incorporated et al    1:21-cv-6430-RLY-TAB

  GEORGIA NORTHERN

    GAN        3       21−00054     Gatewood v. Cook Incorporated et al 1:21-cv-6431-RLY-TAB

  IDAHO

     ID        4       21−00163     Wheatley v. Cook Incorporated et al 1:21-cv-6432-RLY-TAB

  NEW YORK SOUTHERN

    NYS        7       21−02903     Arrigale v. Cook Incorporated et al   1:21-cv-6433-RLY-TAB

  NORTH CAROLINA EASTERN

    NCE        7       21−00062     Weaver v. Cook Incorporated et al     1:21-cv-6434-RLY-TAB

  OHIO NORTHERN

    OHN        3       21−00737     McGuire v. Cook Incorporated et al    1:21-cv-6435-RLY-TAB
  OHIO SOUTHERN

    OHS        1       21−00132     Rex v. Cook Group Incorporated et al 1:21-cv-6436-RLY-TAB
    OHS        1       21−00239     Madden v. Cook Group Incorporated et1:21-cv-6437-RLY-TAB
                                                                          al

  OKLAHOMA WESTERN

    OKW        5       21−00319     Isenbart v. Cook Incorporated et al   1:21-cv-6438-RLY-TAB
Case 1:21-cv-06429-RLY-TAB Document 5 Filed 05/04/21 Page 3 of 3 PageID #: 57

  PENNSYLVANIA WESTERN

    PAW        1       21−00120     REAGLE v. COOK INCORPORATED1:21-cv-6439-RLY-TAB
                                                                 et al

  TEXAS NORTHERN

    TXN        3       21−00817     Kirby v. Cook Group Inc et al   1:21-cv-6440-RLY-TAB
